Citation Nr: 0333538	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance/housebound benefits.  

2.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1982, and from September 1986 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran entitlement to special monthly 
compensation based on the need for aid and 
attendance/housebound benefits, and entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  He responded with a Notice of Disagreement received in 
November 2001, and was sent a February 2002 Statement of the 
Case by the RO.  He then filed a February 2002 VA Form 9, 
perfecting his appeals of these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran has been awarded service connection for end 
stage renal disease, with arterial hypertension, effective 
from March 13, 2001; a 100 percent rating has been assigned 
for this disability.  

3.  The veteran's service-connected disability does not 
render him unable to care for his daily personal needs 
without assistance from others, unable to protect himself 
from the hazards and dangers of daily living, or 
substantially confined to his dwelling.  

4.  The veteran's service-connected end stage renal disease, 
with arterial hypertension, is permanently and totally 
disabling, according to the competent medical evidence of 
record.  


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly 
compensation, based upon a need for regular aid and 
attendance or being housebound, are not met.  38 U.S.C.A. 
§§ 1114, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.350-52 (2003).  

2.  The criteria for eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
are met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§§ 3.340, 3.807 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2001 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he receives medical care at the 
VA medical center in San Juan, Puerto Rico.  Because VA 
medical treatment has been reported by the veteran, these 
records were obtained.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  In the 
present case, the veteran was sent a letter in May 2001 
detailing the evidence already of record and what kind of 
medical or lay evidence, not previously provided to the 
Secretary, was necessary to substantiate the claim.  The 
veteran has had over a year since this letter was issued to 
submitted additional evidence, and he has in fact done so; 
therefore, there is no indication further delaying 
adjudication of the veteran's appeal would serve his 
interests.  

I.  Special monthly compensation - Aid and 
attendance/Housebound

The veteran seeks special monthly compensation based on the 
need for aid and attendance and/or being permanently 
housebound.  Special monthly compensation is payable where a 
veteran suffers from service-connected disability which 
renders him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  An award of special 
monthly compensation based on housebound status requires 
either that the veteran have additional service-connected 
disability or disabilities independently rated at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving a different part of the body, or 
that he be permanently housebound by reason of the service-
connected disability or disabilities.  38 U.S.C.A. § 1114 
(West 2002).  

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life.  
38 C.F.R. §§ 3.350, 3.351 (2003).  At the outset, the Board 
notes that the veteran is not blind or a patient in a nursing 
home and it has not been otherwise contended.  At the present 
time, he has one service-connected disability, end stage 
renal disease with arterial hypertension, which is  rated 100 
percent disabling.  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a) (2003).  

If a veteran does not qualify for increased compensation 
based on a need for aid and attendance, increased 
compensation may be paid if the veteran has a single service- 
connected disability rated 100 percent and, additional 
service connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service connected disability and involving different 
anatomical segments or bodily systems or, is permanently 
housebound by reason of disability.  This requirement is met 
when the veteran is substantially confined as a direct result 
of service connected disability or disabilities to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2003).  

For the reasons to be discussed below, the veteran does not 
meet the criteria for the award of special monthly 
compensation based on the need for aid and attendance and/or 
being permanently housebound, and therefore his claim must be 
denied.  

The veteran underwent VA medical examination in June 2001 in 
order to determine if aid and attendance were necessary.  His 
history of renal disease was noted by the examiner.  The 
veteran currently lived at his own home.  The examiner also 
observed that the veteran was able to transport himself to 
the examination, and was not currently hospitalized or 
bedridden.  The veteran's vision was described as "fairly 
good," and he was sufficiently competent as to manage his 
own financial affairs.  He reportedly took care of his own 
dressing, grooming, feeding, and bathing, and was able to 
leave his house on a regular basis to visit relatives and 
perform household tasks, such as shop for groceries.  He had 
no restrictions or limitations of function of his upper 
extremities, lower extremities, or torso, and generally was 
able to walk up to a mile or more on his own without the 
assistance of another person.  However, following 
hemodialysis sessions, he experienced a few hours' dizziness 
which made him unable to walk on his own.  The veteran 
received dialysis three times per week.  

A VA renal examination was also afforded the veteran in June 
2001.  A history of end-stage renal disease, likely secondary 
to chronic nephritis, was noted.  He currently received 
hemodialysis three times per week, and was being considered 
for a possible kidney transplant.  Symptoms of his renal 
disease included weakness and anorexia, but no urinary 
frequency or incontinence.  The prior diagnoses of end-stage 
renal disease were confirmed.  

In November 2001, the veteran submitted the medical opinion 
statement of C.R., M.D., a VA physician.  Dr. R. confirmed 
that the veteran receives dialysis three times per week.  The 
doctor also stated that the veteran's kidney disability was 
"chronic/permanent and requires indefinite medical 
treatment."  

VA outpatient treatment records have also been obtained.  
These records confirm that he receives ongoing treatment, 
including dialysis, for his renal disability.  At all times 
of record, he was fully oriented, with no evidence of 
cognitive impairment.  His complaints included weakness, 
tiredness, and a lack of energy, but he was able to ambulate 
on his own, without any assistance devices.  He was described 
as a good candidate for a possible kidney transplant.  VA 
treatment records confirmed his ability to perform all tasks 
of self-care.  

After reviewing the totality of the record, the Board finds 
no evidence either that the veteran is so helpless as to be 
in need of regular aid and attendance, or he is permanently 
housebound.  The evidence of record confirms that he is able 
to ambulate on his own, without the need for an assistance 
device, and is able to meet his personal care needs.  While 
he does have weakness and a lack of energy due to his renal 
disease, as well as incapacitating dizziness following his 
dialysis, the vast majority of the time he is able to 
function in a normal manner.  By the veteran's own admission 
at the time of the June 2001 medical examinations, he is able 
to dress, bathe, and feed himself, and can leave his home on 
his own to perform errands and visit relatives.  Dr. R's 
November 2001 statement confirmed that the veteran's renal 
disease was chronic and permanent, but did not suggest he was 
bedridden, housebound, or required the aid and attendance of 
another person.  In view of these facts, the criteria for the 
award of special monthly compensation based on a need for 
regular aid and attendance, or by virtue of being housebound, 
have not been met.  As a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



II. Dependents' Educational Assistance

The veteran also seeks entitlement to Dependents' Educational 
Assistance.  Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code, may be paid 
to a child or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  Basic eligibility exists if 
the veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2003).  

Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  38 C.F.R. § 3.340(b) (2003).  

In the present case, the veteran has been awarded service 
connection for end stage renal disease, with arterial 
hypertension, and a 100 percent (total) rating has been 
assigned for this disability, effective from March 13, 2001.  
In a November 2001 written statement, C.R., M.D., a VA 
physician, confirmed that the veteran receives dialysis three 
times per week.  The doctor also stated that the veteran's 
kidney disability was "chronic/permanent and requires 
indefinite medical treatment."  

In denying the veteran entitlement to Dependents' Educational 
Assistance, the RO noted that preliminary medical testing 
revealed the veteran to be a good candidate for kidney 
transplant and, following a successful kidney transplant, the 
veteran may ultimately be assigned a disability rating of 
less than 100 percent.  See 38 C.F.R. § 4.115, Diagnostic 
Code 7531 (2003).  While it is true that a kidney transplant 
remains a possibility for the veteran, it is impossible to 
know at present whether a suitable donor will in fact be 
found, whether the veteran will continue to be medically 
qualified for such an operation, and whether the transplant 
will ultimately be successful.  Therefore, the Board finds 
the possibility of a successful transplant to be too remote 
to prevent a finding of total and permanent disability at 
this time.  Based on the competent medical evidence of 
record, the veteran's renal disability as it presently stands 
is permanently and totally disabling.  That is, the veteran's 
renal disability will not permanently improve and he will 
continue to require dialysis for the rest of his life, unless 
a successful kidney transplant is performed.  Entitlement to 
Dependents' Educational Assistance is therefore warranted.  
If in fact the veteran does undergo a successful transplant, 
the RO may need to revisit the veteran's eligibility for this 
benefit at that time.  


ORDER

Entitlement to special monthly compensation, based upon a 
need for regular aid and attendance or being housebound, is 
denied.  

Entitlement to Dependents' Educational Assistance is granted.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



